

116 HR 6823 IH: COVID-19 Serving the Homeless by Expanding the List of Tenant Eligible Residences Act of 2020
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6823IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Mr. Huffman (for himself, Ms. Johnson of Texas, and Mr. Hastings) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo expand the housing choice voucher program of the Department of Housing and Urban Development to provide temporary housing during the COVID-19 health crisis, and for other purposes.1.Short titleThis Act may be cited as the COVID-19 Serving the Homeless by Expanding the List of Tenant Eligible Residences Act of 2020 or the SHELTER Act of 2020 .2.Covid-emergency housing voucher program(a)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary for fiscal year 2020 to fund 500,000 incremental vouchers for tenant-based assistance under the housing choice voucher program under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)), to be made available in accordance with such section 8(o) except to the extent otherwise provided in this section.(b)Eligible familiesHousing voucher assistance under this section may be provided on behalf only of low-income families who, as of the creating a disaster recovery voucher recovery program for individuals who were unsheltered or living in shelters as of the declaration on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) of the emergency relating to the Coronavirus Disease 2019 (COVID-19) pandemic.(c)Eligible dwelling unitsIn addition to dwelling units eligible to be rented using assistance under section 8(o) of the United States Housing Act of 1937, rental assistance under this section may be used to rent dwelling units that meet the following requirements:(1)Types of housingThe dwelling unit is of one of the following types:(A)Special housing typesAll special housing types identified in section 982.601 of the Secretary’s regulations (24 C.F.R. 982.601).(B)Junior accessory dwelling unitsA dwelling unit that—(i)does not exceed 500 square feet in size; and(ii)is contained entirely within an existing single-family structure.Such a unit may include separate sanitation facilities and or may share sanitation facilities with the existing structure. (C)Recreational vehiclesRecreational vehicles that are equipped with a bathroom and cooking facility.(D)Hotel and motel roomsVacant rooms in hotels and motels, except that in the case of a hotel or motel that has an existing contract with a public housing agency providing rental assistance with respect to any rooms occupied by eligible families under subsection (b)—(i)the hotel or motel may, at its discretion, extend its existing contract with the applicable public housing agency to allow the families residing in the rooms to extend their occupancies under such contract using such voucher; or(ii)in the case of a hotel or motel that elects not to extend such contract, at the discretion of the hotel or motel, the eligible family may use such a voucher to continue occupying such room.(E)Short-term rental unitsA dwelling unit made available for short-term rental by the owner of the dwelling unit, including by an online marketplace such as Airbnb or HomeAway.(F)Temporary emergency shelterA temporary emergency shelter that under the 10th proviso under the heading Department of Housing and Urban Development—Community Planning and Development—Homeless Assistance Grants in title XII of subtitle B of the CARES Act (Public Law 116–136) is eligible to be assisted with amounts made available under such heading.(2)Owner agreementThe owner of the dwelling unit is an individual and voluntarily agrees to rent the dwelling unit in connection with assistance under this section.(3)KitchenThe dwelling unit—(A)(i)contains a kitchen or cooking facility; or(ii)has access to a communal kitchen or cooking facility; or(B)is exempted from the requirement under subparagraph (A) on a case-by-case basis by the State or local government agency, public housing agency, or other entity administering such assistance.(d)Waiver of eligibility requirementsIn providing assistance under this section, the Secretary shall waive the requirements under the following provisions of section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f)—(1)Tenant rent contributionSubsection (o)(2) of such section, relating to tenant contributions towards rent, except that any such waiver shall expire on an individual's return to work.(2)Eligible familiesSubsection (o)(4) of such section, relating to the eligibility of individuals and families to receive assistance.(3)Verification of incomeSubsections (k) and (o)(5), relating to verification of income.(4)Lease termSubsection (o)(7)(A), relating to the requirement that leases shall be for a term of 1 year.(5)PortabilitySubsection (r)(1)(B), relating to restrictions on portability.(e)Use of fundsNotwithstanding any other provision of law, funds available for assistance under this section—(1)shall be available to cover the cost of—(A)rent;(B)security and utility deposits;(C)relocation expenses, including expenses incurred in relocating back to an assisted family’s original area of residence; and(D)such additional expenses as the Secretary determines necessary; and(2)shall be used by the Secretary—(A)for payments to public housing agencies, State or local government agencies, or other voucher administrators for voucher assistance under this section; and(f)Payment standardFor purposes of assistance under this section, the payment standard for each size of dwelling unit in a market area may not exceed 150 percent, or such higher percentage that the Secretary may approve, of the fair market rental established under section 8(c) of the United States Housing Act of 1937 for the same size dwelling unit in the same market area, and shall be not less than 70 percent of such fair market rental.(g)Authority To contract with PHAS and othersThe Secretary may contract with any State or local government agency or public housing agency, or in consultation with any State or local government agency, with any other entity, to administer assistance payments under this section and ensure that such payments are provided in an efficient and expeditious manner.(h)NondiscriminationIn selecting individuals or families for tenancy, a landlord or owner may not exclude or penalize an individual or family solely because any portion of the rental payment of that individual or family is provided under this section.(i)DurationA voucher under this subsection for rental assistance shall provide such assistance for a period of 24 months, except that such period may be extended if the Secretary considers necessary to respond to the public health emergency relating to Coronavirus Disease 2019 (COVID-19) or for other reasons.(j)AllocationAmounts made available for assistance under this section shall be allocated to public housing agencies based on the Secretary’s most recent point-in-time count of the extent of homelessness in the area served by such public housing agencies.(k)Direct administration by SecretaryIf the Secretary determines that a State or local government agency, public housing agency, or other entity is unable to implement this section due to the effects of the public health emergency relating to COVID-19, the Secretary may—(1)directly administer a voucher program under this section for the area affected; and(2)perform the functions in connection with such administration that are assigned by this subsection to a State or local agency, public housing agency, or other entity.(l)StudyThe Secretary shall conduct a study to determine the feasibility of permanently authorizing the types described in subparagraphs (B) through (D) of subsection (c)(1) as special housing types for purposes of the housing choice voucher program under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) and identify permanent housing opportunities for families and individuals assisted under this section. Not later than the expiration of the 12-month period beginning on the date of the enactment of this Act, the Secretary shall submit a report to the Congress specifying the results of and recommendations from the study pursuant to this subsection.(m)Notice of availability of assistanceThe Secretary shall establish procedures for State and local agencies, public housing agencies, and other entities administering assistance under this section to provide notice of the availability of assistance under this section to individuals or families that may be eligible for such assistance.(n)DefinitionsFor purposes of this Act, the following definitions shall apply:(1)COVID-19 emergency periodThe term COVID-19 emergency period means the period beginning on the date of the enactment of this Act and ending upon the date of the expiration of the 18-month period that begins upon the termination by the Federal Emergency Management Agency of the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID-19) pandemic.(2)Public housing agencyThe term public housing agency has the meaning given such term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).(3)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.3.Authorization of appropriations for housing choice vouchersIn addition to amounts authorized to be appropriated under section 2(a), there is authorized to be appropriated such sums as may be necessary for fiscal year 2020 to fund 200,000 incremental vouchers for tenant-based assistance under the housing choice voucher program under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)).